DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 24-26, 29, 37-38, 41, drawn to a composition comprising an active compound in combination with CAGE (choline and (GEranate or Geranic Acid)).
Group II, claim(s) 2, 4, 9-10, 16, 21-22, 43-44, drawn to a method of delivery of at least one active compound, the method comprising orally, parenterally, to a mucus membrane, intratumorally, subcutaneously, intradermally or intravenously administering the active compound in combination with CAGE.
III, claim(s) 45, drawn to a method of delivering a nucleic acid molecule to a cell, the method comprising contacting the cell with the nucleic acid molecule in combination with a composition comprising an ionic liquid of CAGE.
Group IV, claim(s) 75, drawn to a method of treating obesity, preventing weight gain, or reducing a subject’s weight, the method comprising orally administering to the subject a composition comprising an ionic liquid of CAGE.
Group V, claim(s) 97, drawn to a method of delivery of at least one active compound, the method administering the active compound in combination with a composition comprising a salt, wherein the salt is present at a concentration of at least 0.05M.
Group VI, claim(s) 130, drawn to a method of treating diabetes, ulcers, cancer, or fibrosis in a subject in need thereof, the method comprising administering to the subject a composition comprising the ionic liquid CAGE and not comprising a further therapeutically active agent.

Note: claims 4, 9-10, 16, 43-44 confusingly depend from canceled claims.  Their inclusion is based on presuming each of these claims were intended to depend from claim 2.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, Applicant must further elect under each of (i) & (ii): 

(ii) a single form: oral, subcutaneous, parenteral or for mucus membrane administration (claim 38).
If Group II is elected, Applicant must further elect under each of (i), (iii) & (iv): 
(i) a single disclosed active agent; elect insulin (claim 21), or a single disclosed GLP-1 polypeptide, or a single disclosed mimetic or analog of a GLP-1 polypeptide (claim 22), or a single disclosed nuclaid acid molecule (claim 16), or a single disclosed small molecule (claim 16), or a single disclosed polypeptide, or a single disclosed antibody (claim 16) or a single disclosed antibody reagent or a single disclosed chemotherapeutic compound (claim 16); and
(iii) a single delivery route: orally, parenterally, to nasal mucus membrane, to oral mucus membrane, to a vaginal mucus membrane, intratumorally, subcutaneously, intradermally or intravenously administering (claims 4, 2);
(iv) a single composition:
(iv-a) combination of active compound and CAGE comprises nanoparticles comprising active compound (claim 44), 
(iv-b) nanoparticles in solution (claim 44), 
(iv-c) suspension (claim 44), or
(iv-d) active compound and CAGE is an admixture (claim 43).
If Group IV is elected, Applicant must further elect: 
(v) a single outcome:
(v-a) treatment of obesity,
(v-b) prevention of weight gain, or
(v-c) reducing a subject’s weight.
If Group VI is elected, Applicant must further elect: 
(vi) a single condition treated:
(vi-a) diabetes,
(vi-b) ulcers,
(vi-c) cancer, or
(vi-d) fibrosis.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  2, 4, 16, 22, 29, 38, 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature (CAGE is required by I-IV & VI, and not by V).
Groups I-IV & VI lack unity of invention because even though the inventions of these groups require the technical feature of CAGE (or CAGE and an active agent), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zekrewsky et al. (US 2016/0263225 A1; ISR reference).  Zekrewsky teaches a composition comprising geranic acid or its salts, and choline or its salt (i.e., CAGE) (claim 21), and further comprising drug (claim 22), anticipating any technical feature of the inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611